                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

SCOTT LANE BROWN,                                 )
LAURIE ANN BROWN,                                 )
                                                  )
                     Plaintiffs,                  )
                                                  )
       v.                                         )      Case No. 18-CV-60-GKF-FHM
                                                  )
CSAA FIRE & CASUALTY INSURANCE                    )
COMPANY, a foreign for profit Insurance           )
Corporation,                                      )
                                                  )
                     Defendant.                   )

                                   OPINION AND ORDER

       The deposition of Defendant’s claim supervisor ended after a little more than 3 hours

of testimony when the witness perceived that Plaintiff’s counsel was “smiling and kind of

cracking up a little bit.” The parties now bring competing motions to terminate or resume

the deposition under Fed.R.Civ.P. 30(d)(3). [Dkts. 41 and 42].

       The court has read the transcript of the deposition and reviewed the video portion

of the deposition provided by the Plaintiff. Based upon that review, the court concludes that

the deposition should be resumed because Plaintiff’s counsel’s conduct of the deposition

did not unreasonably annoy, embarrass, or oppress the deponent. This conclusion,

however, should not be seen as a complete endorsement of Plaintiff’s attorney’s conduct.

At times during the deposition, Plaintiff’s attorney asked clearly relevant questions in an

appropriate manner. However, at other times, Plaintiff’s attorney’s questions were not

clearly relevant, were repetitious, and often times were preceded by improper comments.

       In other words, both Plaintiff’s attorney and the witness bear some responsibility for

this problem. At the resumed deposition, both Plaintiff’s attorney and the witness shall

avoid the conduct which led to this dispute.
      The Plaintiff’s Motion to Compel the Continued Deposition of Courtney Powell;

Motion for Costs and Sanctions, [Dkt. 41], and Defendant’s Motion for Protective Order and

for Sanctions, [Dkt. 42], are GRANTED in part and DENIED in part. Each side will bear

their own fees and costs related to this motion.

      IT IS SO ORDERED THIS 4th day of April, 2019.




                                            2
